DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action incorporates Reasons For Allowance.

2.	This Office Action is sent in response to Applicant’s communication received on 12/30/2019 for application number 16/627,723. The Office herby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.
   
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 12/30/2019, 10/12/2020, 04/21/2021 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Preliminary Amendments
5.	The preliminary amendments filed 12/30/2019 has been entered and made of record.

REASONS FOR ALLOWANCE
The instant
invention is related to A high-precision viewpoint transformed image can be generated by using the distance information with low spatial resolution according to the present invention.

Prior art was found for the claims as follows:
Re. Claim 1,Higuchi et al., [US 2017/0096106 A1] discloses:
An image processing apparatus comprising: an image acquisition unit that acquires a captured image with a first spatial resolution [Fig. 1 cameras 110 are used capture images at a spatial resolution | Fig. 1 el 110]; 
a distance acquisition unit that acquires a distance image which is depth information with a second spatial resolution that is a resolution lower than the first spatial resolution [distance measurement detects direction and distance from the vehicle and the spatial resolution is lower than camera 110 images |0038]; 
an image recognition unit that extracts an area including a three-dimensional object area [S1200, in S1201 (an image recognizing unit), the detecting unit 104 detects or determines the position of the object of interest, and acquires a relative position to its own vehicle or an appropriate reference point |0077] corresponding to a three-dimensional object in the captured image [a position of the ground surface 310 is necessary, and as described above, information as to whether or not the object of interest is a 3D object and a detailed 3D shape thereof may be acquired together |0077]; 
a distance calculation unit that calculates depth information of the three-dimensional object area on the basis of the distance image [S1202, a camera that photographs the object is specified based on the acquired position of the object of interest |0078];
“…a correction unit that corrects coordinate transformation information for coordinate transformation of the captured image on the basis of the depth information of the three-dimensional object area calculated by the distance calculation unit;
and a viewpoint transformed image generation unit that generates a viewpoint transformed image obtained by the coordinate transformation of the captured image by using the coordinate transformation information corrected by the correction unit.”

This feature is not found or suggested in the prior art.

8.	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of reasons for Allowance.”

9.	Claims 1-14 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488